                     Case 3:16-cv-00181-RCJ-WGC Document 108 Filed 11/13/20 Page 1 of 1




                 1    KARL S. HALL
                      Reno City Attorney
                 2    MARK W. DUNAGAN
                 3    Deputy City Attorney
                      Nevada State Bar No. 10574
                 4    P. O. Box 1900
                      Reno, Nevada 89505
                 5    (775) 334-2050
                 6    Email: dunaganm@reno.gov
                      Attorneys for the City of Reno
                 7
                 8                                  UNITED STATES DISTRICT COURT
                 9                                       DISTRICT OF NEVADA

               10
                       MICHAEL S. BROWETT,                                      Case No.: 3:16-CV-00181-RCJ-WGC
               11
               12      Plaintiff,
                       vs.                                                      ORDER TO CONTINUE STATUS
               13                                                               CONFERENCE
                       CITY OF RENO, a municipal corporation
               14
                       organized and existing under the laws of the
               15      State of Nevada, and DOES 1 through 20,
                       inclusive,
               16
               17                     Defendants.                           /

               18
               19             IT IS HEREBY ORDERED to continue the Status Conference set by the Court for
               20     November 17, 2020 at 10:00 a.m. to 10:00 A.M., December 15, 2020.
               21
               22             DATED this 13th          day of November, 2020.
               23
               24
               25                                                           United
                                                                            Unit
                                                                              it States Di
                                                                              it
                                                                              ited      D
                                                                                        District
                                                                                           sttrriict
                                                                                                  c Judge
               26
               27
               28
Reno City Attorney
  P.O. Box 1900
 Reno, NV 89505

                                                                      -1-
